OPINION — AG — ** DRUGS — PRESCRIPTION — DEPARTMENT OF HUMAN SERVICES ** (1) UNDER THE MEDICAID VENDOR DRUG PROGRAM ESTABLISHED PURSUANT TO 56 O.S. 204 [56-204] THE DEPARTMENT OF HUMAN SERVICES IS THE PURCHASER OF PRESCRIPTION DRUGS WITHIN THE MEANING OF 59 O.S. 353.1 [59-353.1] (2) SUBSTITUTION OF BRAND NAME PRESCRIPTIONS (GENERIC) WITH THERAPEUTICALLY EQUIVALENT GENERIC PRESCRIPTION DRUGS IS NOT UNLAWFUL PURSUANT TO 59 O.S. 353.1 [59-353.1] WHERE SUCH SUBSTITUTION IS MADE PURSUANT TO RULES AND REGULATIONS OF THE DEPARTMENT OF HUMAN SERVICES WHICH AUTHORIZE SUCH SUBSTITUTIONS, SO LONG AS SUCH RULES AND REGULATIONS DO NOT HAVE THE ACTUAL EFFECT OF REMOVING THE ULTIMATE DECISION TO SUBSTITUTE OR NOT FROM THE PRESCRIBER OR PURCHASER, WITH RESPECT TO ANY GIVEN CASE. WHETHER ANY PARTICULAR SET OF RULES AND REGULATIONS PROPERLY LEAVES SUCH DECISION WITH THE PRESCRIBER OR PURCHASER IS A QUESTION OF FACT WHICH CANNOT BE ADDRESSED IN AN A.G. OPINION TO THE EXTENT THE THIRD CONCLUSION OF ATTORNEY GENERAL OPINION NO. 85-038 CONFLICTS WITH THIS OPINION, IT IS THEREBY MODIFIED. CITE: ARTICLE XXV, SECTION 1, 56 O.S. 162.1 [56-162.1], 42 U.S.C.A. 1396
59 O.S. 353.21 [59-353.21], 56 O.S. 204 [56-204] (SUSAN BRIMER LOVING)